DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
1.  The claim amendments change the scope of the claims, hence the examiner can modify his previous rejection to include new prior art as well.

2.  The examiner disagrees with applicant’s argument that the double patenting is overcome by amendment.  See below.

3.  Independent claims 1 and 20 put forth that both assigned and unassigned resources are identified BUT claim 16 only puts forth unassigned resource units.   Technically, this is a different inventive concept – the applicant should amend this claim with a limitation that puts forth discussion of the assigned resources as well.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 9-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,798,743. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite generating/receiving a frame assigning first resource units to first devices participating in a multi-user transmission with the access point during a transmission opportunity, and the frame indicating second resource units unavailable for transmission during the transmission opportunity, transmitting/receiving, from the access point, the frame; and receiving/transmitting to/from the access point, the multi-user transmission from the first devices according to the first resource units assigned in the frame.

Even though the claims have been amended, the examiner still holds his double patenting rejection.   



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  1, 4, 9, 11-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viger GB-2539693 and further in view of {Holierhoek et al. US 2008/0075116 or Wang et al. US 2016/0092257} and {Isobe US 2012/0189006   Hedayat et al. US 10,154,520  Li et al. US 2016/0227572}
As per claim 1, Viger GB-2539693 teaches a method for wireless communication (Abstract, figures show wireless communications network), comprising: 
Transmitting from an access point a frame, the frame assigning resource units to first devices participating in a multi-user transmission with the access point during a transmission opportunity, (Figure 8a, #800 teaches preparing/sending scheduled and random Resource Units (RU’s) to mobile devices – See Page 30, L1-20), and 
transmitting, from the access point, the frame (Figure 8a teaches transmitting the Trigger Frame (TF) with the allocations, #802 to user devices/terminals); and 
receiving, at the access point, the multi-user transmission from the first devices according to the first resource units assigned in the frame (Figure 8a teaches receiving data #803 which would be data received on that/those resource units).
But is silent on

the frame indicating second resource units and comprising an association identifier that corresponds to the second resource units, wherein the association identifier indicates that the second resource units are unassigned for transmission to the access point during the transmission opportunity.
With regard to “..the frame indicating second resource units that correspond to the second resource units, wherein the second resource units are “unavailable” for transmission to the access point during the transmission opportunity..”, one skilled understands that if there are a finite number of resource units (for example, numbered 1 thru 10), then if the user device is allocated resource units 1-2, then the other remaining resource units (3-10) are NOT available/allocated to that user for transmission.  This is akin to identifying an initial amount of bandwidth but then borrowing/stealing bandwidth from elsewhere – so the borrowed bandwidth was initially unavailable but then it was made available.  Another interpretation, from Frederiks (pertinent but not cited), is that the unavailable resource units are WILDCARD BANDWIDTH (ie. not EXPLICITY allocated or RESERVED for the user but can be accessed by the user).   Thusly, any resource unit not explicitly identified and reserved as available resource unit(s) would inherently be classified as unavailable.
Holierhoek or Wang teach available/unavailable bandwidth (ie. reserved and unreserved bandwidth):
i.  At least Holierhoek (2008/0075116 – See PTO 892) teaches a system that reserves bandwidth for a user but it can reclaim (ie. borrow back) a portion of that reserved bandwidth for other uses/users.  Thusly, it is interpreted as identifying available (reserved) bandwidth whereupon ANY OTHER bandwidth would be unavailable bandwidth -- thusly the user can use (or is given) unavailable bandwidth/resources when other reserved bandwidth is reallocated to the user, which reads on the claim limitation:
[0046] In conventional bandwidth reservation schemes, bandwidth reserved for one user or entity is not available for other users or entities, regardless of whether the reserved bandwidth is actually being used while it remains reserved. Embodiments of the invention, as described in further detail herein, may be used to allow communication system or network operators to reclaim or " borrow back" a portion of reserved bandwidth when current usage of that reserved bandwidth is at a reduced level. Reclaimed bandwidth may be used for new video sessions between a VoD server system and an end user system for instance. According to one possible mechanism, a network operator could be given control over a time-based gradient of percentages to be applied to a video session's reserved bandwidth while that video session is paused. This bandwidth may then be used for the admission of new video sessions.
Figure 24 shows that a station is sent an allocation of RESERVED bandwidth/units #2420 and also sent a WILDCARD portion #2430 that is “unreserved” which they can contend for, which reads on the concept of unavailable (or even perhaps “unassigned”).  Figure 25 teaches transmission of allocation message too.
ii.  In a similar fashion, Wang (2016/0092257 – See PTO 892) teaches that bandwidth is reserved/allocated/available for each device but that the unallocated (ie. bandwidth not allocated/available to a user(s)) can be borrowed and used for communications by a/the user(s), which reads on the claim limitation as well.
 [0039] After receiving the feedback, the sending side schedulers slow down of the traffic (if necessary) from VMs 401 and 402 to VM 404. If there is no feedback for a while, the sending speed is gradually increased. The speed adjustment takes the previously received feedback information into account. Some embodiments utilize a weighted version of TCP congestion control mechanism to control the rate and share the extra spare bandwidth among the active VMs. For instance, the unallocated bandwidth or the bandwidth that is reserved for some VMs but is currently unused is borrowed and is distributed among the active VMs based on the shares specified in their network policies.
Thusly, there are multiple interpretations and teachings of that available/unavailable limitation.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Viger, such that the frame indicating second resource units that correspond to the second resource units, wherein the second resource units are “unavailable” for transmission to the access point during the transmission opportunity, to provide the ability to understand which resource units are available/unavailable (ie. reserved and unreserved) for data transmission.
With regard to “..an association identifier that corresponds to the second resource units, wherein the association identifier indicates that the second resource units are unassigned..”, see Isobe, Li or Hedayat:
A)  Isobe US 2012/0189006 teaches the ability for a terminal (similar to a base station or router) to determine/store the Total BW, Assigned BW and Unassigned BW, which can be sent to the devices (similar to Holierhoek, Wang).  Figure 23 shows tables #2202 (in two places) that determine total, assigned and unassigned BW:
[0138] A table of each line's contracted-bandwidth/transmitting-connection-number/bandwidth-per-connect- ion 2202 is provided with a plurality of entries for storing contracted bandwidth (overall bandwidth, already assigned bandwidth, and unassigned bandwidth) with respect to each line, transmitting connection number (overall number, already assigned number, and unassigned number), and number of unassigned bandwidth per connection.  
B)  Hedayat et al. US 10,154,520 teaches understanding which Resource Units are allocated and not allocated (Fig. 13) – Top portion shows R(1) thru R(N) and then under that is STA1 which shows R(1) and R(2) being allocated and STA 3 having R(3) and STA3 having R(N-1), otherwise, the other resource units are unassigned and available for use.  Furthermore, he teaches that the terminals understand this can can use unallocated resources for transmission.  Thusly, this is more of an “implied/implicit” design where the terminal/user understands how much bandwidth is available and how much is used, then they can calculate how much is unassigned and use that for attempted communication.
SEE Figures 49-50 showing that various Bit Values (0-7) from the RU allocation can indicate RU’s being reserved/assigned OR unassigned.
In the example of FIG. 13, the mapping in the first information allocates the first and second resources R1 and R2 to a first station STA′. The other resources R(3) to R(N) are not allocated to a specific station and are therefore available for use for random access.   (C19, L39-44)
C)  Li et al. US 2016/0227572 teaches the use of an ASSOCIATION IDENTIFICATION that indicates bandwidth allocated (resource units), hence one skilled understands inherently that subtracting that amount from the total amount leaves unassigned resource units:
[0088] In Example 6, the subject matter of any of Examples 1-5 can optionally include where each of the plurality of schedules comprises a fixed number of user association identifications (AIDs), and a bandwidth allocation is indicated by a position of each of the AIDs of the fixed number of AIDs.
[0094] In Example 12, the subject matter of any of Examples 1-11 can optionally include wherein each of the plurality of schedules comprises a fixed number of user association identifications (AIDs) and a type that indicates a bandwidth allocation for each of the one or more wireless communication devices.
Furthermore, note that Li states that the position of the STA AID indicates how much bandwidth it is assigned (See figure 10, where 4 STATIONS are allocated 5MHz each).   He further states one skilled would recognize the order indicates allocations of different portions – hence one skilled would also understand that subtracting these amounts from the TOTAL Bandwidth leaves UNASSIGNED Bandwidth:
[0060] Illustrated in FIG. 10 is a schedule 1000 that is an example of a fixed-length schedule, according to example embodiments. The schedule 1000 may not have a type field. The allocation of each of four 5 MHz of the channel may be indicated by the position of the AID within the schedule 1000. For example, schedule 1000 may be schedule 204.3 (FIG. 2) where STA1 AIDs 1002, 1004 indicate HEW device 104.1 and STA2 AIDs 1006, 1008 indicate HEW device 104.2. As one skilled in the art would recognize the order of the STAs may indicate allocation of different portions of the channel.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that the frame indicates second resource units that correspond to the second resource units, wherein the second resource units are unassigned for transmission to the access point during the transmission opportunity , to provide the ability for the user terminals to use the unassigned bandwidth for increased data rates when sending (or receiving) data.

As per claim 4, the combo teaches claim 1, further comprising indicating, based on indicating that the second resource units are unassigned for transmission to the access point during the transmission opportunity, that the second resource units are available for use by one or more other devices (Viger teaches CSMA/CA (page 1, L1—15) which is an Ethernet protocol that inherently senses the channel before sending data – if busy, it doesn’t send – hence if the second resources are unavailable to the user, then they would be in use by the “other” devices (as put forth in the claim).  Hence the first user will understand that the second resources are unavailable because they are being used by other devices, which reads on the claim limitation).
See also Isobe or Hedayat or Li as well.

As per claim 9, the combo teaches claim 1, wherein the frame indicates that the second set of resource units are not necessary for existing traffic or existing stations (Viger, Figure 8, #800 teaches that there are scheduled RU’s and Random RU’s where the examiner interprets that the scheduled RU’s are the primary RU’s that should be used while the random RU’s are not necessary and “might be used”.  Thusly, random RU’s are not necessary for existing traffic or existing stations.
EXAMINER’s NOTE:  The phrase “not necessary” is broadly interpreted as being distinguished from those RU’s that are scheduled (ie. are necessary and set aside for that specific user to use to send/receive data) versus the random RU’s which can be CSMA-CD or CSMA-CA channels which might be in-use, so these are interpreted as being not necessary, not scheduled, not set aside, etc.)
As per claim 11, the combo teaches claim 1, wherein the freame indicates that the second resource units are unassigned for transmissions after a back-off period occurring during the multi-user transmission (Viger teaches CSMA/CA (page 1, L1-15) which is an Ethernet protocol that inherently senses the channel before sending data – if busy, it doesn’t send and backs off – hence one of the devices (eg. AP or User Device) must sense the channel to see if it is busy or not.  If the AP is sensing, then it can inherently send a frame to indicate that the channelare still busy and a back off period must occur again OR the user can directly sense the channel and back off itself). 


As per claim 12, the combo teaches claim 1, wherein the frame assigns third resource units for random access transmissions to the access point by devices associated with the access point (Viger teaches both scheduled and random RU’s being assigned, where they can be broadly interpreted as being first, second, third, fourth…thru N resouce units, which reads on “third resource units”).  


As per claim 13, the combo teaches claim 12, wherein the frame associates a second predetermined association identifier with the third resource units to indicate that they are for random access transmissions to the access point by devices associated with the access point (Viger, Figures 8 teaches both scheduled and random RU’s being identified, which reads on the third resource units are randcom access transmissions (see discussion in claim 12 as well)).  
Also see Isobe or Hedayat or Li who teach assigned and unassigned resource units.   Hedayat (figures 49-50) clearly show that indicators (ie. bits) can be flipped to indicate the various RU’s (ie. first, second, third, etc.) being assigned or unassigned.





As per claim 14, the combo teaches claim 12, wherein the frame assigns fourth resource units for random access transmissions to the access point by devices unassociated with the access point (Viger teaches both scheduled and random RU’s being assigned, where they can be broadly interpreted as being first, second, third, fourth…thru N resouce units, which reads on “fourth resource units”.  Note further that Viger does not stipulate that the devices must be “associated” with the access point, hence they could be roamers which receive the AP/BTS broadcasts and use the resources available/unavailable).  

As per claim 15, the combo teaches claim 1, wherein the second resource units consist of a single resource unit (Viger teaches at least both scheduled and resource unit(s) in Figure 8a, #800.  The examiner interprets that “RUs” can be one or more resource units.
Note also that Fredericks, not cited here, teaches one or more resources being assigned:
[0008] One aspect of the present disclosure provides a method of wireless communication. The method includes receiving, at a wireless device, a trigger message allocating one or more wireless transmission resources, each resource allocated to a plurality of stations. The method further includes determining whether to transmit over the allocated resources based on a contention procedure. The method further includes selectively transmitting over the allocated resources based on said determining. 

As per claim 16, this claim is rejected in its entirety as based on the rejection of claim 1.  Note that Viger teaches decoding by the wireless device and receiving the frame AND transmitting data to/from the user/access point (Figure 7 shows PHY Layer which has coder/decoder and transmission/reception hardware) AND also transmitting data to a second wireless device using at least a portion of the determined resource units (Figure 1 shows that Nd’s #101-#107 can transmit to/from each other, page 14, L18-23).
Also note Isobe, Hedayat or Li.
As per claim 17, the combo teaches claim 16, further comprising:  performing, by the wireless device, a back-off procedure during the transmission opportunity; and transmitting, by the wireless device, the data to the second wireless device in response to completion of the back-off procedure (Viger teaches CSMA-CA, page 1, L10-15 which is an Ethernet protocol and has the user device sense the channel and then back off if/when the channel is busy, whereupon it will back off/wait and then send if the channel is available, which reads on the claim).
Frederiks, pertinent but not cited here, also teaches transmitting when the backoff counter reaches a threshold, which can be Zero, ie. it has completed the backoff time counting).  
 (See Frederiks)
[0011] In various embodiments, determining whether to transmit includes initializing a backoff counter. Said determining further includes modifying the backoff counter based on allocated resources.

transmitting, by the wireless device, the data to the second wireless device in response to completion of the back-off procedure (Frederiks teaches transmitting when the backoff counter reaches a threshold, which can be Zero, ie. it has completed the backoff time counting).  
[0011] In various embodiments, determining whether to transmit includes initializing a backoff counter. Said determining further includes modifying the backoff counter based on allocated resources. In various embodiments, the counter is modified or decremented only when allocated resources are idle. In other embodiments, the counter is modified regardless of whether allocated resources are idle. Said determining further includes determining to transmit when the backoff counter reaches a threshold value. In various embodiments, the method can further include adjusting a backoff window when a collision occurs in the allocated resources. 
	

As per claim 20, this claim is rejected in its entirety as based on the rejection of claim 1.  Note that Viger teaches An apparatus for wireless communication AND a hardware processor configured to generate/receive a frame (Figure 5 shows Communication Interface #602 and CPU #611, Figure 7 shows PHY Layer which has transmission/reception hardware) AND also transmitting data to multiple users/devices (Figure 1 shows that Nd’s #101-#107 can transmit to/from each other, page 14, L18-23).
	Also note Isobe, Hedayat or Li.



Claims 2-3, 5-7, 10 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viger/ {Holierhoek et al. or Wang et al.} / {Isobe or Hedayat or Li }and further in view of Frederiks et al. US 2016/0128024
As per claims 2, 10 and 18, the combo teaches claim 1/1/16, but is silent on  wherein the frame includes a user info field, and wherein the user info field includes an indication of the second resource units and includes the association identifier to indicate that the second resource units are unassigned for transmission to the access point during the transmission opportunity.
With regard to a user field to identify whast resources are assigned, Frederiks et al. US 2016/0128024 uses the AID to identify what resources are available (and its part of a frame that is intepreted as a “user info field”, thusly those not identified as available are inherently unavailable):
[0009] In various embodiments, the trigger message further allocates one or more wireless transmission resources to a single station. In various embodiments, the trigger message can specify the plurality of stations via one or more of: a prior allocation indication, a group identifier associated with one or more wildcard resources, a portion of a media access control (MAC) or association identification (AID) address of the plurality of stations, and/or a time synchronization function (TSF) criteria. In various embodiments, the wireless transmission resources can include frequency resources, time resources, or a combination thereof. 
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that it generates the frame to include, in a user info field of the frame, 
With regard to “..includes the association identifier to indicate that the second resource units are unassigned for transmission to the access point during the transmission opportunity”, See either Isobe or Hedayat or Li who teach the concept of understanding which resources are assigned/unassigned for transmission:
A)  Isobe US 2012/0189006 teaches the ability for a terminal (similar to a base station or router) to determine/store the Total BW, Assigned BW and Unassigned BW, which can be sent to the devices (similar to Holierhoek, Wang).  Figure 23 shows tables #2202 (in two places) that determine total, assigned and unassigned BW:
[0138] A table of each line's contracted-bandwidth/transmitting-connection-number/bandwidth-per-connect- ion 2202 is provided with a plurality of entries for storing contracted bandwidth (overall bandwidth, already assigned bandwidth, and unassigned bandwidth) with respect to each line, transmitting connection number (overall number, already assigned number, and unassigned number), and number of unassigned bandwidth per connection.
B)  Hedayat et al. US 10,154,520 teaches understanding which Resource Units are allocated and not allocated (Fig. 13) – Top portion shows R(1) thru R(N) and then under that is STA1 which shows R(1) and R(2) being allocated and STA 3 having R(3) and STA3 having R(N-1), otherwise, the other resource units are unassigned and available for use.  Furthermore, he teaches that the terminals understand this can can use unallocated resources for transmission.  Thusly, this is more of an “implied/implicit” design where the terminal/user understands how much bandwidth is available and how much is used, then they can calculate how much is unassigned and use that for attempted communication:
In the example of FIG. 13, the mapping in the first information allocates the first and second resources R1 and R2 to a first station STA′. The other resources R(3) to R(N) are not allocated to a specific station and are therefore available for use for random access.   (C19, L39-44)
C)  Li et al. US 2016/0227572 teaches the use of an ASSOCIATION IDENTIFICATION that indicates bandwidth allocated (resource units), hence one skilled understands inherently that subtracting that amount from the total amount leaves unassigned resource units:
[0088] In Example 6, the subject matter of any of Examples 1-5 can optionally include where each of the plurality of schedules comprises a fixed number of user association identifications (AIDs), and a bandwidth allocation is indicated by a position of each of the AIDs of the fixed number of AIDs.
[0094] In Example 12, the subject matter of any of Examples 1-11 can optionally include wherein each of the plurality of schedules comprises a fixed number of user association identifications (AIDs) and a type that indicates a bandwidth allocation for each of the one or more wireless communication devices.
Furthermore, note that Li states that the position of the STA AID indicates how much bandwidth it is assigned (See figure 10, where 4 STATIONS are allocated 5MHz each).   He further states one skilled would recognize the order indicates allocations of different portions – hence one skilled would also understand that subtracting these amounts from the TOTAL Bandwidth leaves UNASSIGNED Bandwidth:
[0060] Illustrated in FIG. 10 is a schedule 1000 that is an example of a fixed-length schedule, according to example embodiments. The schedule 1000 may not have a type field. The allocation of each of four 5 MHz of the channel may be indicated by the position of the AID within the schedule 1000. For example, schedule 1000 may be schedule 204.3 (FIG. 2) where STA1 AIDs 1002, 1004 indicate HEW device 104.1 and STA2 AIDs 1006, 1008 indicate HEW device 104.2. As one skilled in the art would recognize the order of the STAs may indicate allocation of different portions of the channel.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that includes the association identifier to indicate that the second resource units are unassigned for transmission to the access point during the transmission opportunity, to provide the ability for the user terminals to use the unassigned bandwidth for increased data rates when sending (or receiving) data.


As per claim 3, the combo teaches claim 2, further comprising indicating a received signal strength threshold in the user info field of the frame (Viger teaches an RU ENERGY DETECTION MODULE #705 in Figure 7 that is located above the physical layer, hence the data/packet has been “decoded” since its “even” with the MAC 802.11 layer #704.  Also note that Figure 8b has steps #850 and #8502 which show monitoring the energy (ie. of the decoded information element shown in at least figure 10) and if there is Enough Energy (#852), which reads on identifying a received signal strength threshold because the answer would be NO if there is not enough signal strength to receive the data/packet above the required threshold.)
NOTE: The examiner does not interpret that the claim is somehow stating that a RSS threshold VALUE IS SENT.   He interprets that the data is sent and if it is above a RSS threshold, then the user info field data/packet can be decoded.


As per claim 5, the combo teaches claim 1, further comprising but is silent on wherein the frame indicates one or more criteria for utilizing the second resource units.
At least Frederiks et al. US 2016/0128024 teaches that the frame can be decoded and the AID can indicate the “criteria” for letting certain stations can use the wildcard resource at a certain time and other stations can use the wildcard resource at a second/different time, which reads on the claim limitation) .  
[0138] For wildcard resources, the multiple STAs 120a-120hi mapped to each wildcard resource can be all or a subset of the STAs 120a-120hi of the same BSS, enabled for UL MU MIMO or OFDMA. In some embodiments, the subset of the STAs 120a-120hi of the same BSS can exclude STAs 120a-120hi to which reserved resources have already been allocated. In some embodiments, the subset of the STAs 120a-120hi can be identified by one or more of: a prior indication from the AP 110 enabling certain STAs 120a-120hi to use the wildcard resources, a group identifier indicated in the trigger frame and associated with one or more wildcard resources which can be negotiated with the AP 110, a portion of a MAC or AID address of the assigned STAs which can be indicated in the trigger frame and associated with one or more wildcard resources, and groups or other criteria defined as a function of a time synchronization function (TSF), for example by allowing a set A of STAs to use the wildcard resource at a first time and allowing a set B of STAs to use the wildcard resource at a second time.

	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that further generating the frame to further indicate one or more criteria for use of the second resource units, to provide the ability to indicate to user device(s) that they can use the unavailable resources.


As per claim 6, the combo teaches claim 5, but is silent on wherein the frame indicates whether the access point permits one or more other devices to utilize the second resource units. 
At least Frederiks et al. US 2016/0128024 teaches that the frame can be decoded and the AID can indicate that certain stations can use the wildcard resource at a certain time and other stations can use the wildcard resource at a second/different time – where the second resources can be wildcard resources -- which reads on the claim limitation) .  
[0138] For wildcard resources, the multiple STAs 120a-120hi mapped to each wildcard resource can be all or a subset of the STAs 120a-120hi of the same BSS, enabled for UL MU MIMO or OFDMA. In some embodiments, the subset of the STAs 120a-120hi of the same BSS can exclude STAs 120a-120hi to which reserved resources have already been allocated. In some embodiments, the subset of the STAs 120a-120hi can be identified by one or more of: a prior indication from the AP 110 enabling certain STAs 120a-120hi to use the wildcard resources, a group identifier indicated in the trigger frame and associated with one or more wildcard resources which can be negotiated with the AP 110, a portion of a MAC or AID address of the assigned STAs which can be indicated in the trigger frame and associated with one or more wildcard resources, and groups or other criteria defined as a function of a time synchronization function (TSF), for example by allowing a set A of STAs to use the wildcard resource at a first time and allowing a set B of STAs to use the wildcard resource at a second time.

It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that it generates the frame to indicate whether the access point permits one or more other devices to utilize the second resource units, to provide the ability for using the second resources that were identified as unavailable.


As per claim 7, the combo teaches claim 5, wherein the frame 34Qualcomm Ref. No. 173809C1 further indicates a received signal strength (RSSI) limit for the frame, the frame indicating that if an RSSI of the frame when received is above the RSSI limit, the second resource units are unassigned for transmission to the access point during the transmission opportunity (Viger et al. GB 2539693 teaches an RU ENERGY DETECTION MODULE #705 in Figure 7 that is located above the physical layer, hence the data/packet has been “decoded” since its “even” with the MAC 802.11 layer #704.  Also note that Figure 8b has steps #850 and #8502 which show monitoring the energy (ie. of the decoded information element shown in at least figure 10) and if there is Enough Energy (#852), which reads on identifying a received signal strength threshold because the answer would be NO if there is not enough signal strength to receive the data/packet above the required threshold.).      NOTE: The examiner does NOT interpret that the claim is somehow stating that a RSS threshold VALUE is sent.  He interprets that the data/resource unit(s) is/are sent and if it is above an RSS threshold, then the user info field data/packet can be decoded.


As per claim 19, the combo teaches claim 16, but is silent on wherein the frame indicates that the resource units are available for use by one or more devices 

Frederiks teaches that the second set are not reserved for that user but they can still be used in a random access fashion, ie. similar to Ethernet’s CSMA-CA/CD protocol, by that user OR other users).  
 	[0134] In some embodiments, trigger frames can include a list of resource assignments, each between one STA 120 and one or more allocable resources of a first set of resources. Allocable resources can include, for example, spatial streams, tones, time slots, frequencies, and/or any other physical or logical channels such as sub-channels in a FDMA or OFDMA transmission or streams in a UL MU MIMO transmission. Because allocable resources from the first set of resources are each allocated to a single STA120, the first set of resources can be referred to herein as reserved resources.
[0135] Additionally or alternatively, trigger frames can include a list of resource assignments, each between a plurality of STAs 120a-120hi and one or more allocable resources of a second set of resources. In some embodiments, trigger frames can include a list of resource assignments, each between a single allocable resource of the second set of resources and a plurality of STAs 120a-120hi. Again, allocable resources can include, for example, spatial streams, tones, time slots, frequencies, and/or any other physical or logical channels such as sub-channels in a FDMA or OFDMA transmission or streams in a UL MU MIMO transmission. Because allocable resources from the second set of resources are each allocated to a plurality of STAs120, the second set of resources can be referred to herein as wildcard resources.
	[0136] Thus, the plurality of STAs 120a-120hi assigned to each wildcard resource share that wildcard resource. For example, the STAs 120a-120hi can contend for the wildcard resource or resources to which they are assigned. In particular, the STAs 120a-120hi can contend using a "random contention resolution" mechanism, for example, random access, carrier sense multiple access (CSMA), clear channel assessment (CCA), or similar contention resolution methods. 
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that it further comprises indicating, based on the determination that the second resource units are unavailable for transmission during the transmission Ser. No.: 15/954,3834opportunity, that the second resource units are available for use by one or more other devices, to provide using various other/second resources as bandwidth to support different users’ communications.



Claim  is/are rejected under 35 U.S.C. 103 as being unpatentable over Viger/ {Holierhoek et al. or Wang et al.} / {Isobe or Hedayat or Li} and further in view of Myers et al. US 2010/0281339	
As per claim 21, the combo teaches claim 1, but is silent on wherein the frame indicates that the second resource units are subject to interference.
	At least Myers et al. US 2010/0281339 teaches that the Access Point can report to user devices an interference report to assist the user device to select the most optimal access point to communicate with.  Hence one skilled sees that this reporting reads on determiner RU’s being subject to interference and generating a frame to indicate that:
[0122] A node may also select which access point with which to communicate based on the AP_INTERFERENCE reported by multiple access points. The node has a certain power budget to complete communications with a given access point. The power budget is a function of both the power to reach the access point and also the power to overcome the interference reported by the access point. The threshold power that overcomes the interference measured by the access point is an uplink power margin. The access point reports the power to overcome the interference by transmitting AP_INTERFERENCE to the node. A node selects the access point with the lowest total energy budget, including the required uplink power margin. When the node communicates with an access point with the lowest total power budget, the node can use a smaller spreading factor and/or lower transmit power to complete the communication. A smaller spreading factor can be used because the smaller spreading factor lowers the energy transmitted by the node. The smaller spreading factor correlates to increased energy savings since the node transmits for less time.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the frame indicates that the second resource units are subject to interference, to provide information to the user device so that it can select the AP (or channel) with the least amount of interference to optimize communications.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414